Title: Jonathan Williams, Jr., to the American Commissioners, 29 July 1777
From: Williams, Jonathan Jr.
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Honorable Gentlemen.
Nantes July. 29. 1777.
I yesterday drew on you two Drafts at one Days Date the first in favour of Messrs. Montaudouins for 1000 l.t. the second in favor of the Chevalier de la motte d’aubigné for
  
    
      3000 l.t.
    
    
      4000 l.t.
    
  
  which please to Honour.
My Last informed you of the order I had given for 8 large anchors, as to the price these will cost I can’t yet positively inform you, as it depends on the market in Spain; those I had from the same quarter for the Therese cost 30 l.t. the middle Sizes, and 37 l.t. for those near 3000 weight; as these will be much heavier, and some double the Size the price may be different: The one I bought here cost 33 l.t. per Cwt. The price of Cordage I mentioned in my last to be 38 l.t. If I can get it at 37 it will be as cheap as I can, but I am inclined to think I shall be obliged to pay 38, at least for a Part. The 80 pieces of Cloth which were delivered to me yesterday turns out a good Bargain and I shall therefore engage as much more as can be delivered in the course of next month of the same man, but I will pay no more Cash down. I believe I shall pass my Bills with him at 3 months.
Your Favour of the 20th mentions that I say nothing of Hynson, and that I had taken no notice of your favour of the 4th. If you will please to turn to mine [of the] 10th you will find the Receipt of that Letter acknowledged in the paragraph beginning with these Words “in consequence of your Letter of the 4th. Inst. &c.” I mentioned in the same Letter that Capt. Hynson was at a loss whether to go immediately to havre or wait an answer to a Letter he had written to you, in which he said it was his intention to wait your answer and decision relative to the Ship. I did not choose to give him positive Directions about going to Havre ’till I had recvd. a Decision about the purchase, because I thought that had that purchase failed, Capt. Nicholson would have the preference for the Havre Ship, and Hynsons Journey be thereby render’d a useless Expence. However, conceiving myself sure about the Ship on Sunday, I desired him to proceed on his Journey and he accordingly left me yesterday morning. Inclosed is the Copy of his account with me and his Draft on you for the amount which I have accordingly pass’d to your debit.
  I have to day drawn on you two more Drafts in favour of Messrs. H & L Chaurand freres
    
      
        1 at 4 days date
        1742:7
        l.t.
      
      
        and 1 at 1 days date
        2847:7:8
        l.t.
      
      
        
        4589:14:8
        l.t.
      
    
which please to honour: The end of this month you will have an account how this money is appropriated.
The Cargo of a prize brought in here by a small privateer Schooner being to Sell, I have bought of it 84 barrels of Irish Beef at 55 l.t.; I bought it because we shall want provisions for our Vessells and it is at least 5 l.t. cheaper than any other could be bought now, and by the time we want it there is every appearance that it will be much higher: Capt. Green says that this article sold for 3 Guineas when he left London. I shall draw on you for the amount at 4 months, unless you choose to pay Cash and take the Discount.
I do not find I can get cannon heavy enough for the lower Deck of a 74, but I have not yet recvd. a final answer from St. Malo. I have engaged 10 pieces of 12 pounders at 15 l.t. per cwt. and am to pay the Freight to Nantes; I presume that no Sort of Cannon can be amiss and ballast we must have, so shall engage all I conceive to be good in quality, and reasonable in price.
A Vessell is arrived here from North Carolina the Captain reports that they had recvd. Letters from Phila. informing of the Capture of Brunswick, and that it was confidently reported that a second action had happen’d which was in favour of the americans; the first news he assures as certain, the second he says wanted confirmation; it appears from this and other similar reports which you no doubt have heard from different quarters, that america is triumphant, and likely to support herself in spight of her Enemies, for which God be praised! I have the honor to be with great Respect Gentlemen Your most obedient and most humble Servant.
Jona Williams J
The Honorable The Commissioners of the United States
 
Addressed: The Honorable / The Commissioners of the / United States
Notations: Mr. Williams July 29th. 1777. Price of Anchors Cordage, Beef, & 12 pd. Cannon / Jon: Williams to Hon. Comrs. U.S. (29 July 1777.)
